196 F.3d 1292 (9th Cir. 1999)
In re: DALE E. HANGER; SANDRA S. HANGER, Debtors, DALE E. HANGER; SANDRA S. HANGER, Appellants,v.BANK OF AMERICA, NATIONAL TRUST AND SAVINGS ASSOCIATION, Appellee.
No. 98-55089
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted September 15, 1999--Pasadena, California
Filed November 23, 1999

1
Appeal from the Ninth Circuit Bankruptcy Appellate Panel

D.C. No. CC-97-01179-OlHarJo

2
Ollason, Hargrove and Jones, Judges, Presiding


3
Before: Betty B. Fletcher and Harry Pregerson, Circuit Judges, and Charles R. Weiner,1 Senior District Judge.


4
COUNSEL: Joseph A. Weber, Santa Ana, California; Fritz J. Firman, and Brian W. Baron, Law Offices of Joseph A. Weiner, Costa Mesa, California, for appellants Dale E. Hanger and Sandra S. Hanger. Larry G. Ivanjack, Gary Tokumori, Ivanjack and Lambirth, Los Angeles, California, for appellee Bank of America National Trust and Savings Association.

ORDER

5
The Bankruptcy Appellate Panel of the Ninth Circuit, in a published opinion, In re Hanger, 217 B.R. 592 (9th Cir. BAP 1997), held that Appellee Bank of America, National Trust and Savings Association retained a secured claim in the amount of $33,183. As that decision correctly applied Bankruptcy Code section 522(f)(2)(A), 11 U.S.C. S 522(f)(2)(A), which provides a statutory calculation to determine when a lien is avoidable, the decision of the BAP is AFFIRMED.



Notes:


1
 Honorable Charles R. Weiner, Senior United States District Judge, Eastern District of Pennsylvania, sitting by designation.